Citation Nr: 0418146	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  03-00 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include major depression and post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1971 to January 1975.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2001 decision of the Winston-Salem Department of Veterans 
Affairs (VA) Regional Office (RO).  In January 2002, the 
veteran appeared for a personal hearing before a decision 
review officer at the RO, and in August 2003 he appeared at a 
Travel Board hearing before the undersigned.  In March 2004, 
the veteran submitted additional medical evidence, and in 
writing he waived his right to have the additional evidence 
reviewed by the agency of local jurisdiction prior to review 
by the Board.  See 38 C.F.R. § 20.1304 (2003).  The waiver is 
valid, and the Board may proceed, reviewing all of the 
evidence of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington D.C.  VA will notify you if further 
action is required on your part.


REMAND

Service personnel records indicate that the veteran served 
aboard the USS Forrestal for more than 3 years and 8 months 
of his active duty.  He apparently served in the engineering 
division of the ship, and his DD Form 214 indicates that his 
related civilian occupation was fireman.  The service medical 
records are negative for complaints or treatment of any 
disorder of a psychiatric nature.  The service personnel and 
medical records are entirely negative for any indication that 
the veteran participated in combat or was subjected to a 
stressor event.  

The veteran contends that service connection for a 
psychiatric disorder, to include major depression and PTSD, 
is warranted due to stressful incidents he experienced while 
he was stationed aboard the USS Forrestal, including:  1) 
having the head of a fellow sailor fall into his arms, due to 
it being severed when the sailor put his head into a 
dumbwaiter in the ship's mess; 2) witnessing a sailor 
beheaded by the wing of an aircraft; 3) receiving, storing, 
and transporting the remains of dead bodies that were stored 
in the ship's freezers; 4) hauling onboard the remains of 
victims of a civilian aircraft that crashed into the ocean; 
5) hearing the ship "run over" aircraft that had fallen off 
the ship's deck during landing; 6) witnessing a Navy 
helicopter crash into the sea with six servicemen aboard; 7) 
witnessing the death of a fellow sailor who was electrocuted 
while working on an aircraft; 8) witnessing a near collision 
between the USS Forrestal and another ship during refueling 
maneuvers, and when the crew of the Forrestal cut the cables 
holding the fuel lines to avoid a collision, one of the 
cables swung back and severed the tail section off an 
airplane and "cut a man almost in two;" and 9) generally 
witnessing "many bad things happen while I was aboard the 
Forrestal including fires, suicides, and accidents."

Of record is a letter (with attached command histories of the 
USS Forrestal dated from January 1971 through December 1974) 
from the U.S. Armed Services Center for Unit Records Research 
(USASCURR) stating that the stressors listed by the veteran 
could not be verified after reviewing the ship's command 
histories and deck logs.  The command histories are 
essentially devoid of any information corroborating the 
veteran's alleged stressors in service.  One entry in the 
command histories, however, indicates that in October 1972, 
three helicopters from the Forrestal assisted in the search 
for survivors of an Olympia Airways jetliner that crashed 
after taking off from an airport in Athens, Greece.  No other 
details regarding that incident are noted in the command 
histories.  Another entry in the command histories indicates 
that a sailor aboard the USS Forrestal "jumped into the bay 
and drowned" in December 1972.  

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the 
postservice medical evidence of record includes a report of 
VA psychiatric examination in April 2000, which shows 
diagnosis of PTSD, and major depression in partial remission.  
The record also includes private and VA outpatient records, 
the earliest of which is dated in August 1999, showing 
diagnoses of numerous psychiatric disorders, including major 
depression, bipolar disorder, PTSD, personality disorder 
(with histrionic, borderline, and obsessive-compulsive 
traits), marijuana abuse, and history of prescription pain 
medication abuse.  A number of the medical records contain 
opinions of medical professionals to the effect that the 
veteran's psychiatric disorders are related to service.  
However, there is no indication that any of the medical care 
professionals who proffered those opinions had access to the 
claims folder, or were otherwise informed as to whether the 
veteran's alleged stressors were verified.  Notably, a number 
of reports and corresponding opinions of the private 
physicians do not specifically cite the stressor(s) on which 
the PTSD diagnosis was based.  In this regard, the Board 
notes that where a veteran did not engage in combat with the 
enemy, or the claimed stressors are not related to combat, 
then the veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  
Furthermore, it does not appear that the VA physician who 
examined the veteran in April 2000 was asked to provide an 
opinion regarding a relationship between his service and any 
current psychiatric disorder.  

The veteran is advised that VA regulations provide that 
individuals for whom medical examinations have been 
authorized and scheduled are required to report for such 
examination.  38 C.F.R. §§ 3.326(a), 3.327(a).

At the January 2002 hearing before the RO, the veteran 
testified that he was receiving SSA disability benefits.  Any 
medical records providing bases for SSA disability benefits 
awards are constructively of record, and may contain 
information pertinent to the matter at hand.  

Finally, the nature of the veteran's psychiatric condition is 
such as to suggest ongoing treatment.  Reports of private 
treatment and/or additional VA medical records may also 
contain information pertinent to this claim.  In particular, 
the veteran testified at the August 2003 hearing that he 
initially sought post-service treatment for a psychiatric 
disorder at Gaston Memorial Hospital in approximately 1983.  
Medical records pertaining to the veteran from Gaston 
Memorial Hospital are associated with the claims folder, but 
the earliest records obtained from that hospital are dated in 
August 1999.  An attempt to obtain records from Gaston 
Memorial Hospital dated prior to August 1999 is warranted.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for any 
psychiatric disorder, including PTSD, 
from July 2003 to the present, then 
obtain records of such treatment from all 
sources identified.  Whether or not he 
responds, the RO should obtain records of 
any VA treatment for psychiatric 
disability, to include PTSD, which are 
not already associated with the claims 
file.  In particular, the RO should 
obtain, if possible, any records 
pertaining to the veteran from Gaston 
Memorial Hospital prior to August 1999.  

2.  The RO should obtain from SSA the 
medical records upon which any current or 
former award of SSA disability benefits 
is/was based.  

3.  After the above is completed, the RO 
should arrange for the veteran to be 
afforded a VA psychiatric examination to 
determine the nature and etiology of any 
psychiatric disability he has, and 
specifically whether or not he has a 
psychiatric disorder, to include major 
depression and/or PTSD, as the result of 
a verified stressor(s).  The claims 
folder must be available to the 
psychiatrist for review in conjunction 
with the examination.  The psychiatrist 
should review pertinent historical data 
in the claims folder, including previous 
psychiatric findings and diagnoses.  The 
RO should advise the psychiatrist which 
stressor(s) are verified.  The 
psychiatrist should make a specific 
determination as to whether the 
diagnostic criteria for PTSD are 
satisfied, opine whether the veteran has 
PTSD (or other psychiatric disorder) due 
to a stressor event(s) in service, and 
explain the rationale for any opinion 
given.  

4.  The RO should then review the claim.  
If it remains denied, the RO should 
provide the veteran and his 
representative an appropriate 
supplemental statement of the case, and 
give them the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


